KRUEGER, Judge.
The conviction is for aggravated assault and battery. The punishment assessed is confinement in the county jail for a period of 90 days and a fine of $50.
Since perfecting her appeal, appellant has filed a written motion, duly verified, requesting the privilege of withdrawing the same. The motion is granted and the appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.